Gould, Associate Justice.
The charge of-the court, denying to the plaintiff any recovery for a payment made in Confederate money, is not in accordance with the law as held in the later decisions of this court. This, error in the charge entitles plaintiffs to a reversal of the judgment. (Matthews v. Rucker, 41 Tex., 636.)
It was error, also, for the court to refuse to heal’ testimony as to the value.of the Confederate money paid in satisfaction of the judgment. The amount which the plaintiffs were entitled to recover of their co-surety was regulated by what they actually paid, and not by the amount of the judgment discharged. If they paid off the judgment with Confederate money, the value of that Confederate money, when paid, constituted the basis of plaintiffs’ claim. They could not speculate in the debt to the disadvantage of their co-surety. (1 Leading Cases in Equity, p. 156, and references; Tarr v. *445Ravenscraft, 12 Grattan, 642; Edgerly v. Emerson, 3 Foster, 555; The Bank of Mobile v. Robertson, 19 Ala., 798.)
Reversed and remanded.